Citation Nr: 1816534	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  17-29 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for left knee instability, status post a meniscal tear.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The Veteran served on active duty in the Army from February 1962 to April 1968, and in the Air Force from May 1968 to May 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, that granted separate service connection and a noncompensable rating for left knee instability, effective August 8, 2013.  

A May 2014 RO decision increased the rating for the Veteran's service-connected left knee instability to 10 percent, effective August 8, 2013.  

A September 2015 RO decision continued a 10 percent rating for left knee instability.  By this decision, the RO also denied a claim for a TDIU.  Although that rating action was not appealed, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a TDIU is part of the claim for a higher rating on appeal.  

An October 2015 RO decision recharacterized the Veteran's service-connected left knee instability as left knee instability, status post a meniscal tear.  The RO also assigned a temporary total rating (38 C.F.R. § 4.30 ) based on convalescence for the Veteran's service-connected left knee instability, status post a meniscal tear for the period from March 5, 2015, to April 30, 2015.  The RO further assigned a 10 percent rating for the Veteran's service-connected left knee instability, status post a meniscal tear, for the period since May 1, 2005.  

The case was later transferred to the Montgomery, Alabama Regional Office (RO), and then to the Reno, Nevada, Regional Office (RO).  

In September 2017, the Board remanded the issue of entitlement to an increase in a 10 percent rating for left knee instability, status post a meniscal tear (listed as left knee instability), for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's left knee instability, status post a meniscal tear, has been productive of slight instability, as well as left knee dislocated semilunar cartilage, with locking, pain, and effusion into the joint.  

2.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increase in a 10 percent rating for left knee instability, status post a meniscal tear, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).  

2.  The criteria for a separate rating of 20 percent for left knee dislocated semilunar cartilage have been met.  38 U.S.C.A § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5258 (2017).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Left Knee Instability, Status Post a Meniscal Tear

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).  

The issue on appeal is solely entitlement to an increased rating for left knee instability, status post a meniscal tear.  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The Veteran contends that his service-connected left knee instability, status post a meniscal tear, is worse than contemplated by his currently assigned disability rating and that an increased rating is therefore warranted for that service-connected disability.  

The Board observes that March 2014, June 2015, March 2016, and November 2017 VA knee and lower leg conditions examination reports show no more than slight instability of the Veteran's left knee.  The evidence of record fails to indicate that the Veteran has moderate recurrent subluxation or moderate lateral instability of the left knee as required for a higher 20 percent rating under Diagnostic Code 5257.  

The weight of the evidence demonstrates that the Veteran's left knee instability, status post a meniscal tear, is no more than 10 percent disabling under Diagnostic Code 5257.  Therefore, the preponderance of the evidence is against the claim for an increase in a 10 percent rating for a left knee instability, status post a meniscal tear; there is no doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

Additionally, the Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5258 for left knee dislocated semilunar cartilage, as a result of locking, pain, and effusion into the joint that the Veteran experiences.  A March 2016 VA knee and lower leg conditions examination report specifically indicates that the Veteran has a meniscal tear with frequent episodes of joint locking; frequent episodes of joint pain; and frequent episodes of joint effusion.  According to the rating schedule, a Veteran is entitled to a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint under Diagnostic Code 5258.  Thus, the Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5258 to compensate the Veteran for the symptoms of his left knee dislocated semilunar cartilage.  See 38 C.F.R. § 4.20; see also Lyles v. Shulkin, 29 Vet. App. 107 (2017) (holding that the evaluation of a knee disability under DC 5257 and DC 5260 or 5261 do not preclude, as a matter of law, a separate evaluation under DC 5258).  

II. TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The provisions of 38 C.F.R. § 4.16(a) provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran essentially contends that his service-connected disabilities prevent gainful employment, warranting a TDIU.  He reports that his service-connected disabilities, to specifically include his left knee disabilities and bronchial asthma, with chronic obstructive pulmonary disease (COPD), prevent him from securing or following any substantially gainful occupation.  

The Veteran's service-connected disabilities are left knee instability, status post a meniscal tear (rated as 10 percent); left knee dislocated semilunar cartilage (rated 20 percent); left knee arthritis (rated 10 percent); surgical scars, residuals of left knee meniscectomies (rated 0 percent); and bronchial asthma, with COPD, (rated 60 percent).  The Veteran's service-connected disability satisfy the schedular requirements to be considered for a TDIU throughout the period of the appeal.  

The remaining question is whether the Veteran is unemployable due to his service-connected disabilities alone, taking into consideration his educational and occupational background.  The record reveals that the Veteran completed one year of high school and that he has not worked full-time since 2008.  The Veteran has described his previous employment as a security guard and as performing security patrol duties.  

The Board observes that there are multiple VA examination reports of record that include statements addressing the Veteran's employability.  Based upon the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities in combination with each other have rendered him unable to secure or follow a substantially gainful occupation.  


ORDER

An increase in a 10 percent rating for left knee instability, status post a meniscal tear, is denied.  

A separate 20 percent rating is granted for left knee dislocated semilunar cartilage, subject to the laws and regulations governing the payment of VA monetary benefits.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


